DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-30-2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,423,325) in view of Cohen (7,096,511) and L. D Despres (2,368,972).
Regarding claim 1, Perry teaches a combination headband and neck scarf comprising:
a neck scarf portion having a first width (Figs. 4-6, member 33); and
a headband portion having a second width wherein said first width is larger than said second width (Figs, 4-6, member 32} and wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop wherein said neck scarf portion and said headband portion are knitted or crocheted (Fig. 6, col. 3, lines 40-41 and claim 1) and
wherein said headband portion size or tightness is adjustable by an adjustment mechanism located at a first junction between said neck scarf portion and said headband portion wherein said adjustment mechanism is pushed through portion of said headband thereby tightening said headband portion (Figs. 4-6, members 26 and 29, col. 3, lines 20-21 and claim 1).
Perry does not explicitly teach the widths are constant and the adjustment mechanism is a first button.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to manufacture the structure easier and therefore saving the cost.

Despress teaches a headband having a button which is able to pushed through any knitted or crocheted portion of it to tight the headband (Fig 1, member 9 be able to push through any hole, col. 2, line 15-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despress, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.
Regarding claim 5, the modified structure Perry-Cohen-Despress discloses said headband portion is configured to be worn over ears and head of a user (Perry, Figs. 4-6, claim 1).
Regarding claim 6, the modified structure Perry-Cohen-Despress discloses said neck scarf portion is configured to be worn around a neck of a user (Perry, claim 1).
Regarding claim 7, the modified structure Perry-Cohen-Despress discloses both said neck scarf and said headband portions are configured to be worn around a neck of a user (Perry, abstract).
Regarding claim 16, Perry teaches a method of making a combination headband and neck scarf comprising:

knitting; or crocheting a headband portion having a second width wherein said first width is larger than said second width (Figs. 4-8, member 32) and
wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (Fig, 6, col. 3, lines 40-41 and claim 1); and
adding an adjustment mechanism at a first junction between said neck scarf portion and said headband portion wherein said adjustment mechanism can be pushed through a portion of said headband for adjusting size or tightness of said headband portion over a user's ears (Figs 4-6, members 26 and 29, col. 3, lines 20-21, claim 1).
Perry does not explicitly teach the widths are constant and the adjustment mechanism is a first button.
Cohen teaches a combination headband and neck scarf having constant width (col. 6, lines 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using the constant width, as taught by Cohen, in order to manufacture the structure easier and therefore saving the cost.
While the modified method Perry-Cohen teaches all of the limitations, but the adjustment mechanism is a first button and the first button is pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despress, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry (4,423,325) in view of L. D Despres (2,368,972).
Regarding claim 11, Perry teaches a method of wearing a combination headband and neck scarf comprising:
providing a combination knitted or crocheted headband and neck scarf comprising: a neck scarf portion having a first width (Figs. 4-8, member 33, col. 3, lines 40-41);
a headband portion having a second width wherein said first width is larger than said second width (Figs. 4-8, member 32, col. 3, lines 40-41); and wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (Fig. 8, claim 1); and

adjusting size or tightness of said headband portion over said user's ears and head by said adjustment mechanism through a portion of said headband (Figs. 4-5 and claim 1); and thereafter, in a figure 8 pattern, placing said neck scarf portion around said user's neck (Figs. 4-5).
Perry does not explicitly teach the adjustment mechanism is a first button and the first button is pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion. 
Despress teaches a headband having a first button which is able to pushed through any knitted or crocheted portion of it to tight the headband (Fig 1, member 9 be able to push through any hole, col. 2, line 15-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry by using a button which is able to push through any portion of the headband, as taught by Despress, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.

Claims 1, 3, 5-8, 11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan (https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-.
Regarding claims 1 and 5-7, Dana teaches a structure having a first portion having a first width (Fig. annotated above); and
a second portion having a second width wherein said first width is larger than said second width (Fig. annotated above) and wherein said structure are one continuous piece forming an endless loop and are knitted or crocheted (para 3 to 10).
Dana does not explicitly teach said structure being a combination headband and neck scarf, and the widths are constant, and
said headband portion size wherein said headband portion is configured to be worn over ears and head, or neck of a user, and said headband portion size or tightness is adjustable by a button located at a first junction between said neck scarf portion and said headband portion wherein said button is pushed through any portion of said headband thereby tightening said headband portion.
Cohen teaches the structure being a combination headband and neck scarf and the widths are constant (col, 6, lines 13-14) wherein said headband portion is configured to be worn over ears and head, or neck of a user, (Figs. 1 -12) and said headband portion size or tightness is adjustable by a button located at a first junction between said neck scarf portion (col. 7, lines 25-31).
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Dana by ensure the structure being a combination headband and neck scarf with constant widths (i.e. big enough to cover the head and neck of a user) and having a button, as taught by Cohen, 
The modified structure Perry-Cohen does not teach a concept of a button being pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despress teaches a knitted or crocheted having a first button is pushed through any knitted or crocheted portion of the structure and thereby tightening the structure (col. 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective tilling date of the claim invention to further modify the modified structure Perry-Cohen by using the concept of using a button to push through any hole, which make by the knitted or crocheted pattern, as taught by Despress, as button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.
Regarding claims 3 and 8, the modified structure Dana-Cohen-Despress teaches all of the limitations of claims 3 and 8 and Despress further teaches a second button, configured to be decorative, on said headband portion, pushed through a buttonhole or through an opening in said neck scarf portion (Figs. 1-2, members 8 and 9-10, col. 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Perry, by adding another button in the front, as taught by Despress, in order to add some decorative object and therefor makes a user more attractive. 
Regarding claim 11, Dana teaches a method of wearing a combination headband and neck scarf comprising:
providing a knitted or crocheted structure comprising (Fig. annotated above)
a first portion having a first width (Fig. annotated above);
a second portion having a second width wherein said first width is larger than said second width (Fig. annotated above) and wherein said neck scarf portion and said headband portion are one continuous piece forming an endless loop (para 3 to 10).
Dana does not teach said structure being a combination headband and neck scarf:
a button having located at a first junction between said neck scarf portion and said headband portion placing said headband portion over ears and head of a user;
adjusting size or tightness of said headband portion over said user's ears and head by said button through a portion of said headband; and thereafter, in a figure 8 pattern, placing said neck scarf portion around said user’s neck.
Cohen teaches a method having the structure being a combination headband and neck scarf and placing said headband portion over ears and head of a user adjusting size or tightness of said headband portion over said user’s ears and head thereafter, in a figure 8 pattern, placing said neck scarf portion around said user’s neck (Figs, 1-12, col. 7, lines 25-31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Dana by ensure the structure being a combination headband and neck scarf (i.e. big enough to cover the 
The modified method Perry-Cohen does not teach said button is pushed through a portion of said headband.
Despress teaches a method having a knitted or crocheted having a concept of using a button to push through any  knitted or crocheted portion of the structure (Figs. 1 -2, members 6 and 9-10, col. 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Perry-Cohen by using the concept of using an adjustment mechanism to push through any hole because button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed.
Regarding claim 13, the modified method Dana-Cohen-Despress teaches all of the limitations of claim 13 and Despress further teaches placing a second button on a front of said headband portion (Fig, 1, member 9, col, 2, fine 41).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Perry-Cohen-Despress, by using a button in the front, as taught by Despress, because button is well-known in the art as an adjustment mechanism and to adjust the structure in any irregular pattern.
Regarding claim 15, the modified method Dana-Cohen-Despress teaches all of the limitations of claim 15 and Cohen further teaches removing said headband portion 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Dana-Cohen-Despress by using the step of removing the structure form a user and using the button to attach the headband portion and neck scarf portion, as taught by Cohen, in order to adjust the size of the structure to fix various body sizes with any irregular pattern; therefore it can tight the head band as many sizes as the users needed
Regarding claim 16, Dana teaches a method of making a combination headband and neck scarf comprising:
knitting or crocheting a first portion having a first width (Fig, annotated above); knitting; or crocheting a second portion having a second width wherein said first width is larger than said second width (Fig, annotated above)
said structure is one continuous piece forming an endless loop (Fig. annotated above).
Dana does not teach said structure being a combination headband and neck scarf, and the widths are constant, and
adding a button at a first junction between said neck scarf portion and said headband portion wherein said button is pushed through a portion of said headband for adjusting size or tightness of said headband portion over a user's ears.
Cohen teaches a method having the structure being a combination headband and neck scarf wherein said headband portion is configured to be worn over ears and head, or neck of a user (Figs. 1 -12), and the widths are constant (col. 8, lines 13-14), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Dana by ensure the structure being a combination headband and neck scarf with constant widths (i.e. big enough to cover the head and neck of a user) and having an adjustment mechanism, as taught by Cohen, in order to cover both head and neck for various body sizes and also manufacture the structure easier and therefore saving the cost.
The modified method Perry-Cohen does not teach said button is pushed through any knitted or crocheted portion of said headband thereby tightening said headband portion.
Despress teaches a method having a step of knitted or crocheted having a button is pushed through any knitted or crocheted portion of the structure and thereby tightening the structure (Figs, 1 -2, members 8 and 9-10, col, 2, lines 15-20, 40-41, and 59-80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Perry-Cohen by using the concept of using a button to push through any hole, which make by the knitted or crocheted pattern, as taught by Despress, in order to adjust the structure in any irregular pattern; therefore it can tight the head band as many sizes as the users needed

Claims 4, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan (https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-headbandear-warmer/) (herein after Dana), Cohen (7,096,511) and L. D. Despress (2,388,972), as applied to claims 3, 13, 16 above, and further in view of Baqai et al. (2011/0053450).
Regarding claims 4, 14 and 18, the modified structure Dana-Cohen-Despress teaches all of the limitations except the knitted embellishment.
Baqai teaches an embellishment being made of knitted (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date or the claim invention to use the knitted embellishment of Baqai onto Dana structure to save time, money and reducing complexity in the application process since the process of making the structure is also knitting.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana Jordan (https://cottonginstudios.wordpress.com/2012/01/07/complimentary-pattern-textured-headbandear-warmer/) (herein after Dana), Cohen (7,096,511) and L. D. Despress (2,388,972), as applied to claims 3, 13, 16 above, and further in view of Day (2012/0324624).
Regarding claims 10 and 20, the modified structure Dana-Cohen-Despress teaches all of the limitations of claims 10 and 20 said headband portion and said neck scarf portion are lined with fleece.
Day teaches a garment making with fleece (paragraph [0015]).
holds less than 1% of its weight in water, retains much of its insulating properties when wet, and is highly breathable, lightweight, machine-washable, and quick drying.
Response to Arguments
Applicant's arguments, date 09-30-2020, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that Dana structure cannot be big enough to be a headband and neck scarf.  Applicant never claimed about the size of the structure and therefore the argument is moot.
Argument 2: applicant argues that the prior art does not teach the limitations "knitted". However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented.
	Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732